DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 02/18/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5 and 7-10 are currently pending and examined below. 

Drawings

2.	The drawings filed on 12/16/2019, 02/18/2020 and 06/12/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDSs) filed on 12/16/2019 and 09/30/2019 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority to International Patent Application # PCT/JP2017/013825 filed on March 31, 2017, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 10 is rejected under 35 U.S.C. 101 as it is explicitly directed to a software program.

Claim 10 describes a program, wherein the program is configured to cause a voice detail recording system records details obtained through voice recognition in Web content.

Thus, the claim language explicitly claims a software program and said claim, taken as a whole, reads on computer listings per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer 

                        Allowable Subject Matter

6.	Claim 10 is objected to as being currently rejected under 34 U.S.C. 101, but would be allowable if rewritten to overcome the 101 rejections outlined in this office action. Claims 1, 3-5 and 7-10 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for recording and recognizing a user’s voice at a work site, linking the recorded voice to a position information on a map and making use of this collected information to update or change already available information online about that work site.  


Most pertinent prior art:

Robichaud (U.S. Patent Application Publication # 2014/0358545 A1) in figures 6 A-F and para 23, teaches an example of a user interface 601, wherein the user initially starts the application and says: "Send a message to John: I'm going to see Batman tonight." As shown in FIG. 6A, the tab-layout 602 appears on the user interface 601 with the SMS composition tab 603 in the center position, Email composition tab 606 on the left, maps application tab 605 on the right, weather application tab 607 on the far right and so on. Each domain-expert tab initially will grab the pertinent information it can use for the first shot interaction. Then while the user edits the recognized text 604 to be sent (by speech dialog interaction or text), any extra parsed content during this further interaction also is sent to the other domain-expert agencies. If the user completes the message saying: "I'll go grab Bob in Boston and then I'll join you," as shown in FIG. 6B, then "Boston" can be seen as a location for a map search, "Bob" can be identified as a contact for some social media websites, and the full text is also appended to the social media "posts" that are prepared in the social media tabs. So if the user next asks "What's the traffic now?" as shown in FIG. 6C, the system switches to the maps application tab 605 and uses "Boston" from the previous interaction as the locus for the map search and switches the display in the user interface 601 one tab to the right to the maps application tab 605 populated with current traffic information. FIG. 6D. If the user then continues 

Nakagawa (U.S. Patent Application Publication # 2016/0290820 A1) in paragraphs 46-47 and figure 5, teaches a speech recognizer coupled with the CPU 501 which handles a voice command from the microphone 524. Alternatively, this speech recognition function may be achieved by executing a speech recognition module on the CPU 501. A position measuring device 509 is coupled with the CPU 501 for detecting a current position of the user, and a buffer memory 502 for storing data such as an icon data table for processing the graphical attribute for icon display operation. The CPU 501 is able to retrieve the map data from the data storage medium 505 or from internet via the network interface 525 and the map information memory 507, and point of interest (POI) information from the data storage medium 505 or from internet via the network interface 525 and the POI database memory 508. Based on the retrieved map data, estimating the direction of the side of the street of the point is to be displayed, the CPU 501 selects a shape of the icon indicative of the direction, thus the screen 519 is able to display the icon indicating the direction of the side of the street the point is located. Once the user input is received via manual input devices, such as a knob 522, button 523, a remote controller 512 or a touch panel 520, the user input is processed manually. If a microphone 524 detects a 

Bennett (U.S. Patent Application Publication # 2014/0002444 A1) discloses in para 73 and figure 7A, identification of the environment by location data which may be used as an index to search in location indexed image and pre-generated 3D map databases 324 or in Internet accessible images 326 for a map or image related data which may be used to generate a map. For example, location data such as GPS data from a GPS transceiver of the location sensing unit 144 on the display device 2 may identify the location of the user. Additionally, an IP address of a Wi-Fi hotspot or cellular station to which the display device system 8 has a connection can identify a location. Cameras at known positions within a location may identify the user and other people through facial recognition. Para 94, teaches use of voice commands for environment and object recognition.

Faenger (U.S. Patent Application Publication # 2010/0179754 A1) in para 30 and figures 1 A-B, teaches a first processing step to retrieve the data that needs to be analyzed for location information. For this purpose, the inventive location-based device 12 may be able to access a range of unstructured and semi-unstructured documents that reside in different formats and at different locations. 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a voice detail recording system, wherein the system is configured to record details obtained through voice recognition in Web content, wherein the system comprises an acquisition unit, configured to acquire a voice and a position where the voice is uttered; a voice recognition unit, configured to perform the voice recognition on the acquired voice; a specifying unit, configured to specify the Web content linked to the acquired position; and a recording unit, configured to record the details obtained through the voice recognition in the specified Web content,. wherein the recording unit is configured to: establish a classification database based on a plurality of items in the Web content and respective words corresponding to the items; specify an item associated with the details obtained through the voice recognition according to the details obtained through the voice recognition; and record the details obtained through the voice 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

7.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Johnson (U.S. Patent Application Publication # 2002/0010941 A1), Pham (U.S. Patent Application Publication # 2003/0208472 A1), Champaneria (U.S. Patent # 9773209 B1), Shribman (U.S. Patent Application Publication # 2015/0067819 A1), Klein (U.S. Patent Application Publication # 2011/0053559 A1), Burlik (U.S. Patent Application Publication # 2017/0177710 A1), Mazniker (U.S. Patent Application Publication # 2016/0019556 A1), Giacomelli (U.S. Patent Application Publication # 2004/0141597 A1), Kang (U.S. Patent Application Publication # 2015/0185985 A1). These references are also included in the attached PTO-892 form.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)